October 27, 2011 Securities and Exchange Commission treet NE Washington, D.C. 20549 Re:The Calvert Fund File numbers 002-76510 and 811-03416 Ladies and Gentlemen: As Counsel to The Calvert Fund (the "Trust"), it is my opinion, based upon an examination of the Trust's Declaration of Trust and By-Laws and such other original or photostatic copies of Trust records, certificates of public officials, documents, papers, statutes, and authorities as I deemed necessary to form the basis of this opinion, that the securities being registered by this Post-Effective Amendment No. 94 of the Trust will, when sold, be legally issued, fully paid and non-assessable. Consent is hereby given to file this opinion of counsel with the Securities and Exchange Commission as an Exhibit to the Trust's Post-Effective Amendment No. 94 to its Registration Statement. Sincerely, /s/Lancelot A. King Lancelot A. King Associate General Counsel
